UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7150


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE LOUIS ROSEDERIE SMITH, a/k/a WL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:13-cr-01017-JFA-5)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Louis Rosederie Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Louis Rosederie Smith appeals the district court’s order denying his motion

for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). We review a district

court’s decision whether to reduce a sentence under § 3582(c)(2) for abuse of discretion

and its ruling regarding the scope of its legal authority under § 3582(c)(2) de novo.

United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Smith, No. 3:13-cr-01017-JFA-5 (D.S.C. Sept. 4, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2